      Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         X


  UNITED STATES OF AMERICA

             - v. -                           SUPERSEDING INDICTMENT

  REGINALD FOWLER,                            (S3) 19 Cr. 254    (ALC)

                  Defendant.
                                         X


                               COUNT ONE
                   (Conspiracy to Commit Bank Fraud)

           The Grand Jury charges:

     1.    From at least in or about February 2018 up to and

including in or about October 2018, in the Southern District of

New York and elsewhere, REGINALD FOWLER, the defendant, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit bank fraud,    in violation of Title 18, United States Code,

Section 1344.

     2.    It was a part and object of the conspiracy that

REGINALD FOWLER, the defendant, and others ,known and unknown,

willfully and knowingly, would and did execute and attempt to

execute a scheme and artifice to defraud a financial

institution, the deposits of which were then insured by the

Federal Deposit Insurance Corporation, and to obtain moneys,

funds, credits, assets, securities, and other property owned by,
?   tl         Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 2 of 10



         and under the custody and control of, such financial

         institution, by means of false and fraudulent pretenses,

         representations, and promises, in violation of Title 18, United

         States Code, Section 1344, to wit, FOWLER opened numerous U.S.-

         based business bank accounts at several different banks, and in

         opening and using these accounts FOWLER falsely represented to

         those banks that the accounts would be primarily used for real

         estate investment transactions even though FOWLER knew that the

         accounts would be used, and were in fact used, by FOWLER and

         others to transmit funds on behalf of an unlicensed money

         transmitting business related to the operation of cryptocurrency

         exchanges.

                      (Title 18, United States Code, Section 1349.)

                                         COUNT TWO
                                        (Bank Fraud)

                      The Grand Jury further charges:

              3.      From at least in or about February 2018 up to and

         including in or about October 2018, in the Southern District of

         New York and elsewhere, REGINALD FOWLER, the defendant,

         willfully and knowingly, executed and attempted to execute a

         scheme and artifice to defraud a financial institution, the

         deposits of which were then insured by the Federal Deposit

         Insurance Corporation, and to obtain moneys, funds, credits,

         assets, securities, and other property owned by, and under the

                                             2
      Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 3 of 10



custody and control of, such financial institution, by means of

ralse and fraudulent pretenses, representations, and promises,

to wit, FOWLER opened and used numerous bank accounts at

financial institutions the deposits of which were insured by the

Federal Deposit Insurance Corporation, including a bank based in

Manhattan, New York, and in so doing falsely represented to

these financial institutions that the accounts would be

primarily used for real estate investment transactions even

though FOWLER knew that the accounts would be used, and were in

fact used, by FOWLER and others to transmit funds on behalf of

an unlicensed money transmitting business related to the

operation of cryptocurrency exchanges.

          (Title 18, United States Code, Sections 1344      &   2.)

                            COUNT THREE
      (Conspiracy to Operate an Unlicensed Money Transmitting
                             Business)

            The Grand Jury further charges:

     4.     From in or about February 2018 up to and including in

or about October 2018, in the Southern District of New York and

elsewhere, REGINALD FOWLER, the defendant, and others known and

unknown, willfully and knowingly did combine, conspire,

confederate, and agree together and with each other to commit an

offense against the United States, to wit, operation of an




                                    3
      Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 4 of 10



unlicensed money transmitting business, in violation of Title

18, United States Code, Section 1960.

     5.   It was a part and object of the conspiracy that

REGINALD FOWLER, the defendant, and others known and unknown,

would and did knowingly conduct, control, manage, supervise,

direct, and own all and part of an unlicensed money transmitting

business affecting interstate and foreign commerce, in violation

of Title 18, United States Code, Section 1960.

                               Overt Act

     6.   In furtherance of the conspiracy, and to effect the

illegal object thereof, REGINALD FOWLER, the defendant, together

with others known and unknown, committed the following overt

act, in the Southern District of New York and elsewhere:

          a.    On or about August 8, 2018, FOWLER opened a bank

account with a bank in Manhattan, New York, for the purpose of

conducting an unlicensed money transmitting business.

           (Title 18, United States Code, Section 371.)

                            COUNT FOUR
     (Operation of an Unlicensed Money Transmitting Business)

          The Grand Jury further charges:

     7.   From at least in or about February 2018 up to and

including in or about October 2018, in the Southern District of

New York and elsewhere, REGINALD FOWLER, the defendant,

knowingly conducted, controlled, managed, supervised, directed,

                                    4
•   1         Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 5 of 10



        and owned all and part of an unlicensed money transmitting

        business affecting interstate and foreign commerce.

                  (Title 18, United States Code, Sections 1960 & 2.)

                                       COUNT FIVE
                                      (Wire Fraud)

                    The Grand Jury further charges:

             8.     From at least in or about June 2018 up to and

        including at least in or about February 2019, in the Southern

        District of New York and elsewhere, REGINALD FOWLER, the

        defendant, willfully and knowingly, having devised and intending

        to devise a scheme and artifice to defraud, and for obtaining

        money and property by means of false and fraudulent pretenses,

        representations, and promises, transmitted and caused to be

        transmitted by means of wire,     radio, and television

        communication in interstate and foreign commerce, writings,

        signs, signals, pictures, and sounds for the purpose of

        executing such scheme and artifice, to wit,       FOWLER defrauded

        individuals associated with a professional sports league          (the

        ~League")   in connection with his acquisition of an ownership

        stake in the League, inter alia,        (i) by falsely claiming

        personal ownership of funds that were, in truth and in fact,

        funds FOWLER had obtained through the unlicensed money

        transmitting business charged in Count Four of this Indictment,




                                            5
         Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 6 of 10



and (ii) by converting those individuals'              funds toward his

investment in the League.

              (Title 18, United States Code, Sections 1343 & 2.)


                             FORFEITURE ALLEGATIONS

        9.      As a result of COf0IDitting the offenses charged in Counts

One and Two of this Indictment,                REGINALD FOWLER,   the defendant,

shall        forfeit   to   the   United     States,   pursuant   to   18   U.S.C.

§   982 (a) (2) (A), any and all property constituting or derived from,

proceeds the defendant obtained directly or indirectly, as a result

of the commission of said offenses,               including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses and the

following specific property:

                a.     Any and all   funds     seized on or about October 23,

2018 from HSBC Bank USA account 141000147, held by Global Trading

Solutions LLC;

                b.     Any and all funds       seized on or about October 23,

2018    from HSBC Bank USA account             697825922,   held by Reginald D.

Fowler;

                c.     Any and all funds       seized on or about October 23,

2018 from HSBC Securities USA account HMB861668, held by Reginald

D. Fowler;

                d.     Any and all funds seized on or about November 16,


                                           6
••   l            Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 7 of 10



         2018 from HSBC Securities USA/Pershing LLC acco~nt HMB861668, held

         by Reginald D. Fowler; and

                      e.     Any and all funds seized on or about November 16,

         2018 from HSBC Securities USA/Pershing LLC account HMB878886, held

         by Global Trading Solutions LLC.

              10.     As a result of committing the offenses alleged in Counts

         Three and Four of this Indictment, REGINALD FOWLER, the defendant,

         shall forfeit to the United States, pursuant to Title 18, United

         States Code,      Section 982 (a) (1),       any and all property,     real and

         personal, involved in said offenses, or any property traceable to

         such property,      including but not         limited to a   sum of money in

         United     States    currency   representing       the   amount   of   property

         involved in said offenses and the following specific property:

                      a.     Any and all funds seized on or about October 23,

         2018 from HSBC Bank USA account 141000147, held by Global Trading

         Solutions LLC;

                      b.     Any and all funds seized on or about October 23,

         2018 from HSBC Bank USA account 697825922,               held by Reginald D.

         Fowler;

                      c.     Any and all funds seized on or about October 23,

         2018 from HSBC Securities USA account HMB861668, held by Reginald

         D. Fowler;

                      d.     Any and all funds seized on or about November 16,

         2018 from HSBC Securities USA/Pershing LLC account HMB861668, held

                                                  7
'   ,.            Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 8 of 10



         by Reginald D. Fowler; and

                         e.     Any and all funds seized on or about November 16,

         2018 from HSBC Securities USA/Pershing LLC account HMB878886, held

         by Global Trading Solutions LLC.

                 11.     As a result of committing the offense alleged in Count

         Five of this           Indictment,      REGINALD FOWLER,             the defendant,       shall

         forfeit to the United States, pursuant to Title 18, United States

         Code,    Section        981 (a) (1) (C)    and       Title   28,      United   States     Code,

         Section 2461 (c),          any and all property,               real and personal,            that

         constitutes or is derived from proceeds traceable to the commission

         of said offense,          including but not limited to a sum of money in

         United        States    currency       representing          the      amount   of    proceeds

         traceable to the commission of said offense.

                                      Substitute Asset Provision

                 12.     If any of the above described forfeitable property, as

         a result of any act or omission of the defendant:

                         a.     Cannot     be      located       upon     the     exercise    of      due

         diligence;

                         b.     Has been transferred or sold to, or deposited with,

         a third person;

                         c.     Has   been      placed beyond           the    jurisdiction      of    the

         Court;

                         d.     Has been substantially diminished in value; or

                         e.     Has   been      commingled        with        other   property     which

                                                          8
      Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 9 of 10



cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code,   Section   853 (p)   and Title 28,    United States Code,

Section 246l(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

        (Title 18, United States Code, Sections 981 & 982;
         Title 21, United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)




                                        GEO~~
                                        United States Attorney




                                    9
Case 1:19-cr-00254-ALC Document 55 Filed 02/20/20 Page 10 of 10




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                               - v. -

                         REGINALD FOWLER,

                                            Defendant.


                   SUPERSEDING INDICTMENT

                    (S3) 19 Cr. 254     (ALC)

          (18   u.s.c.    §§ 371, 1343, 1344, 1349,
                           1960, and 2)


                     GEOFFREY S. BERMAN
